DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on March 29, 2022.  Claims 1-30 are still pending in the present application.  This Action is made FINAL.
Information Disclosure Statement
	The information disclosure statement submitted on February 3, 2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson “Summary #1 of Efficient and Low Latency Serving Cell Configuration/Activation/Setup” 3GPP TSG RAN WG1 Meeting #98bis, R1-191349 (hereinafter Ericsson) in view of Samsung “On SCell Activation and Dormant Cells” 3GPP TSG RAN WG1 #98bis, R1-1910508 (hereinafter Samsung).

Regarding claim 1, Ericsson discloses a method for wireless communications at a user equipment, comprising: monitoring a plurality of component carriers in a carrier aggregation configuration (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration); receiving, based at least in part on the monitoring, an indication of a power mode adaptation for the plurality of component carriers (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determining a delay for applying the power mode adaptation to the plurality of component carriers  (page 9 [proposal 6] discloses application delay related to dormancy); applying the power mode adaptation to the plurality of component carriers after the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicating, based at least in part on applying the power mode adaptation, with a base station on one or more component carriers of the plurality of component carriers (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Ericsson fails to explicitly disclose wherein the delay comprises a common delay for each component carrier of the plurality of component carriers. However, in the same field of endeavor, Samsung discloses determining delay, wherein the delay comprises a common delay for each component carrier of the plurality of component carriers (see at least page 1 [section 2, bullet number 4. (3rd paragraph)] discloses determining overall delay).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Samsung into the system of Ericsson for purpose of determining delay, as the UE to operate in a mode enabling power savings and being able to quickly access the UE.
Regarding claim 2, Ericsson discloses applying the power mode adaptation comprises: adjusting, based at least in part on the indication of the power mode adaptation, a downlink scheduling offset, a physical downlink control channel monitoring periodicity, a quantity of downlink communication layers, or any combination thereof (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration).
Regarding claim 3, Ericsson discloses determining a first quantity of slots associated with the delay for a first component carrier of the plurality of component carriers based at least in part on a first numerology associated with the first component carrier; determining a second quantity of slots associated with the delay for a second component carrier of the plurality of component carriers based at least in part on a second numerology associated with the second component carrier; communicating on the first component carrier based at least in part on applying the power mode adaptation after the first quantity of slots; and communicating on the second component carrier based at least in part on applying the power mode adaptation after the second quantity of slots (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 4, Ericsson discloses determining the delay comprises: determining the delay based at least in part on a processing time corresponding to one or more numerologies associated with one or more of the plurality of component carriers, a processing time corresponding to adjusting hardware components at the user equipment, a scheduling offset value associated with downlink transmissions, a current power mode for the plurality of component carriers, one or more numerologies associated with one or more of the plurality of component carriers, or any combination thereof (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 5, Ericsson discloses identifying a change in an activation status of one or more of the plurality of component carriers; updating the delay for applying the power mode adaptation based at least in part on identifying the change in the activation status; and applying the power mode adaptation to the plurality of component carriers after the updated delay (page 9 [proposal 6] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 6, Ericsson discloses receiving the indication comprises: receiving the indication in downlink control information, radio resource control signaling, a medium access control control element, or any combination thereof (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration).
Regarding claim 7, Ericsson discloses determining the delay comprises: selecting a component carrier of the plurality of component carriers; and determining the delay based at least in part on one or more parameters associated with the selected component carrier (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 8, Ericsson discloses receiving the indication of the power mode adaptation on the selected component carrier (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 9, Ericsson discloses the selected component carrier comprises an anchor component carrier or a master component carrier of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 10, Ericsson discloses the selected component carrier has a highest index of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 11, Ericsson discloses the selected component carrier has a lowest index of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 12, Ericsson discloses the selected component carrier has a largest subcarrier spacing of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 13, Ericsson discloses the selected component carrier has a smallest subcarrier spacing of the plurality of component carriers (page 9 [observation 1 and 2] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 14, Ericsson discloses determining the delay further comprises: determining, for each component carrier of the plurality of component carriers, a respective delay for applying the power mode adaptation to the plurality of component carriers based at least in part on one or more parameters associated with each component carrier of the plurality of component carriers (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Ericsson fails to explicitly disclose selecting a component carrier of the plurality of component carriers based at least in part on determining the respective delay for each component carrier of the plurality of component carriers, the delay comprising the determined respective delay for the selected component carrier. However, in the same field of endeavor, Samsung discloses selecting a component carrier of the plurality of component carriers based at least in part on determining the respective delay for each component carrier of the plurality of component carriers, the delay comprising the determined respective delay for the selected component carrier (see at least page 1 [section 2, bullet number 4. (3rd paragraph)]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Samsung into the system of Ericsson for purpose of determining delay, as the UE to operate in a mode enabling power savings and being able to quickly access the UE.
Regarding claim 15, Ericsson discloses the selected component carrier has a smallest delay of the plurality of component carriers (page 9 [proposal 6] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 16, Ericsson discloses the selected component carrier has a largest delay of the plurality of component carriers (page 9 [proposal 6] and page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 17, Ericsson discloses a method for wireless communications, comprising: transmitting, to a user equipment, an indication of a power mode adaptation for a plurality of component carriers in a carrier aggregation configuration (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determining, based at least in part on transmitting the indication of the power mode adaptation, a delay for applying the power mode adaptation to the plurality of component carriers at the user equipment (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicating, after the delay, with the user equipment on one or more component carriers of the plurality of component carriers based at least in part on the power mode adaptation (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 18, Ericsson discloses refraining from transmitting an indication of a second power mode adaptation for the plurality of component carriers during the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]).
Ericsson fails to explicitly disclose wherein the delay comprises a common delay for each component carrier of the plurality of component carriers. However, in the same field of endeavor, Samsung discloses determining delay, wherein the delay comprises a common delay for each component carrier of the plurality of component carriers (see at least page 1 [section 2, bullet number 4. (3rd paragraph)] discloses determining overall delay).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Samsung into the system of Ericsson for purpose of determining delay, as the UE to operate in a mode enabling power savings and being able to quickly access the UE.
Regarding claim 19-24, see above rejection of claims 3-8. 
Regarding claim 25, Ericsson discloses an apparatus for wireless communications at a user equipment, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: monitor a plurality of component carriers in a carrier aggregation configuration (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration); receive, based at least in part on the monitoring, an indication of a power mode adaptation for the plurality of component carriers (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determine a delay for applying the power mode adaptation to the plurality of component carriers (page 9 [proposal 6] discloses application delay related to dormancy); apply the power mode adaptation to the plurality of component carriers after the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicate, based at least in part on applying the power mode adaptation, on one or more component carriers of the plurality of component carriers (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Ericsson fails to explicitly disclose wherein the delay comprises a common delay for each component carrier of the plurality of component carriers. However, in the same field of endeavor, Samsung discloses determining delay, wherein the delay comprises a common delay for each component carrier of the plurality of component carriers (see at least page 1 [section 2, bullet number 4. (3rd paragraph)] discloses determining overall delay).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Samsung into the system of Ericsson for purpose of determining delay, as the UE to operate in a mode enabling power savings and being able to quickly access the UE.
Regarding claim 26, Ericsson discloses the instructions to apply the power mode adaptation are executable by the processor to cause the apparatus to: adjusting, base at least in part on the indication of the power mode adaptation, a downlink scheduling offset, a physical downlink control channel monitoring periodicity, a quantity of downlink communication layers, or any combination thereof (page 5 [proposal 3] and page 6 [R1-1910508, proposal 3] a plurality of component carriers are monitored in a carrier aggregation configuration).
Regarding claim 27, Ericsson discloses the instructions are further executable by the processor to cause the apparatus to: determine a first quantity of slots associated with the delay for a first component carrier of the plurality of component carriers based at least in part on a first numerology associated with the first component carrier; determine a second quantity of slots associated with the delay for a second component carrier of the plurality of component carriers based at least in part on a second numerology associated with the second component carrier; communicate on the first component carrier based at least in part on applying the power mode adaptation after the first quantity of slots; and communicate on the second component carrier based at least in part on applying the power mode adaptation after the second quantity of slots (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 28, Ericsson discloses an apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a user equipment, an indication of a power mode adaptation for a plurality of component carriers in a carrier aggregation configuration (page 9 [observation 1 and 2] discloses indication of transition to/from dormancy); determine, based at least in part on transmitting the indication of the power mode adaptation, a delay for applying the power mode adaptation to the plurality of component carriers at the user equipment (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]); and communicating, after the delay, with the user equipment on one or more component carriers of the plurality of component carriers based at least in part on the power mode adaptation (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Ericsson fails to explicitly disclose wherein the delay comprises a common delay for each component carrier of the plurality of component carriers. However, in the same field of endeavor, Samsung discloses determining delay, wherein the delay comprises a common delay for each component carrier of the plurality of component carriers (see at least page 1 [section 2, bullet number 4. (3rd paragraph)] discloses determining overall delay).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Samsung into the system of Ericsson for purpose of determining delay, as the UE to operate in a mode enabling power savings and being able to quickly access the UE.
Regarding claim 29, Ericsson discloses the instructions are further executable by the processor to cause the apparatus to: refrain from transmitting an indication of a second power mode adaptation for the plurality of component carriers during the delay (page 9 [proposal 6] discloses application delay related to dormancy; also page 10 [proposal 3. application delay related to dormancy]).
Regarding claim 30, Ericsson discloses the instructions are further executable by the processor to cause the apparatus to: determine a first quantity of slots associated with the delay for a first component carrier of the plurality of component carriers based at least in part on a first numerology associated with the first component carrier; determine a second quantity of slots associated with the delay for a second component carrier of the plurality of component carriers based at least in part on a second numerology associated with the second component carrier; communicate on the first component carrier based at least in part on applying the power mode adaptation after the first quantity of slots; and communicate on the second component carrier based at least in part on applying the power mode adaptation after the second quantity of slots (page 9 [proposal 6] and  page 10 [proposal 3. application delay related to dormancy]).
Response to Arguments
Applicant's arguments, filed on March 29, 2022, with respect to claims 1, 17, 25 and 28 have been considered but are moot in view of the new ground(s) of rejection necessitated by the applicant’s amendment.  See the above rejection of claims 1, 17, 25 and 28 for the relevant citations found in Ericsson and Samsung disclosing limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642